id office uilc cca_2010090118440635 ----- ---------- number release date from -------------------- sent wednesday september pm to ----------------------- cc subject re quick question when a foreign_corporation pays a dividend to a domestic corporate shareholder sec_902 treats foreign taxes paid_by the foreign_subsidiary with respect to the earnings out of which the dividend is paid as deemed paid_by the u s shareholder see sec_902 deemed-paid taxes include only corporate-level taxes paid_by the distributing foreign corporation--taxes for which the subsidiary has legal liability see sec_902 and c a a withholding_tax imposed on the dividend even if collected and remitted by the distributing_corporation is considered paid_by the us shareholder and eligible for a direct_credit under sec_901 see sec_1_901-2 it is not included in the sec_902 tax pool of the foreign_subsidiary because it is a legal liability of the shareholder imposed on the shareholder's dividend income not a tax imposed on the corporate-level profits of the foreign_subsidiary if rather than withholding_tax from the shareholder's dividend income the foreign_subsidiary itself pays a foreign tax that is the legal liability of its u s shareholder in addition to paying out the full dividend then under general u s tax principles the shareholder will have additional income in the amount of the tax paid on its behalf this income will generally be characterized as additional dividend income to the shareholder if the payment is not compensatory or otherwise a transfer for value the shareholder may compute a deemed-paid credit for subsidiary-level tax paid with respect to the earnings used to pay this constructive_dividend the deemed-paid credit is in respect of the additional cash dividend constructively received by the shareholder from the subsidiary that is considered used by the shareholder to pay the shareholder-level withholding_tax because the withholding_tax is the shareholder's legal liability when the subsidiary pays the tax it is considered to have paid a dividend to the shareholder and the shareholder is considered to have paid the tax for purposes of sec_901 when shareholder-level withholding_tax is paid_by the foreign distributing subsidiary in respect of a dividend or other gross_income amount due the shareholder that is not paid in cash to the shareholder but instead is retained by the distributing_corporation the amount of income constructively received by the shareholder may depend on whether the amount credited as a capital_contribution is the gross amount of the original inclusion in which case the tax payment constitutes additional income to the shareholder or the net amount after deduction for the withholding in which case the tax payment could be considered made out of the original gross inclusion please feel free to call if you have further questions
